Case: 20-10367      Document: 00515881625         Page: 1     Date Filed: 06/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 1, 2021
                                  No. 20-10367
                               Conference Calendar                         Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Paul Austin Jones,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4-19-CR-313-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Paul Austin
   Jones has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Jones has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10367     Document: 00515881625          Page: 2   Date Filed: 06/01/2021




                                   No. 20-10367


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2